Citation Nr: 0828812	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  07-10 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nervous disorder, 
to include anxiety and depression.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
lumbosacral strain.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for impotence.

6.  Entitlement to service connection for bilateral pes 
planus.  


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from March 2004 and March 2005 rating decisions of 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the benefits sought.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in March 2008, and 
he submitted additional evidence with a waiver of RO review 
in accordance with 38 C.F.R. § 20.1304 (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the veteran submitted additional evidence in 
support of his claims directly to the Board during his 
personal hearing in March 2008 with a waiver of RO review.  
However, the additional evidence included a list of doctors 
who have provided treatment for his claimed disabilities and 
a consent form.  It does not appear that evidence from these 
physicians has been requested.  Therefore, the Board finds 
that a remand is necessary.  

The veteran is advised that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  If the veteran wishes for his claims to be fully 
developed, he should promptly provide any outstanding 
addresses and consent forms so that the information may be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to provide 
a completed VA Form 21-4142's, 
Authorization and Consent to Release 
Information to the VA, for all private 
medical care providers, in particular Dr. 
Rick Stalling, Dr. Sunita Gupta, and Dr. 
Yun Inchol.  If a completed form is 
obtained, the RO should take appropriate 
steps to obtain all identified private 
treatment records.  In the alternative, 
the veteran should be asked to provide 
complete private treatment records from 
these physicians.

2.  The RO should obtain updated VA 
treatment records from the VAMC in Atlanta 
and all associated clinics, or any other 
facility identified by the veteran or in 
VA records at which treatment has been 
provided to the veteran.  

3.  The RO should review the claims file 
to ensure that all the foregoing requested 
development is completed to the extent 
possible, and to arrange for any 
additional development indicated by any 
additional evidence obtained, including 
scheduling any necessary VA examinations, 
to ensure full compliance with the 
Veterans Claims Assistance Act of 2000.  

4.  The RO should then readjudicate the 
claims on appeal.  If any benefit sought 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative, if any, the requisite time 
period to respond.  
The case should then be returned to the Board for further 
appellate review, if otherwise in order.  No action is 
required of the appellant unless he is notified.  However, he 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

